                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                          Case No. 21CR1270-DMS

                                       Plaintiff,
                      vs.
                                                          JUDGMENT OF DISMISSAL
 ALICIA MARIE TORRES (2),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Information:
      21 :841(a)(l)-Possession ofMethamphetamine with Intent to Distribute.




Dated:   6/18/2021
                                                    Hon. Dana M. Sabraw
                                                    United States District Judge
